Citation Nr: 1100265	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-33 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder. 

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for a right elbow disorder.  

4.  Entitlement to service connection for a bilateral shoulder 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to April 1983 
and from November 1983 to November 1986.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Muskogee, Oklahoma, VA 
Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge 
at a travel Board hearing in June 2010.  A transcript of the 
hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Essentially, the Veteran is seeking service connection for a 
cervical spine disorder, a right elbow disorder, and a bilateral 
shoulder disorder as a result of numerous parachute jumps during 
service.  Transcript at 2 (2010).  He had two periods of active 
duty and his DD Forms 214 show that his decorations and awards 
include a parachute badge.  In addition, an April 2003 rating 
decision reflects service connection has been established for 
lumbar disc disease in association with a parachute jump and a 
February 2006 rating decision reflects service connection has 
been established for radiculopathy of the right lower extremity 
secondary to the service-connected lumbar disc disease status 
post fusion.  

As reflected in a May 2007 statement in support of the claim, the 
Veteran essentially asserts that he injured his upper extremities 
and neck at the same time he injured his lumbar spine with 
parachuting during service.  In addition, the Veteran stated that 
his doctor told him that his shoulder symptoms were due to 
compensating for the lack of flexibility in his back by using his 
shoulders more than normal.  An April 2006 private record 
reflects bilateral shoulder rotator cuff tendonitis, and the 
impression of a January 2007 VA x-ray examination of the cervical 
spine was degenerative disease involving the lower cervical 
spine.  The June 2007 VA examiner stated, in pertinent part, as 
follows:

It is the opinion of this examiner that it is 
less than likely than not the current 
symptomatology is related to a injury 
occurring in service.  Rationale is no 
documented acute injury could be noted for 
the veteran's back pain as noted per review 
of the service medical records.  There were 
two mentions of neck, indicating transient 
and intermittent problem at that time and not 
a chronic problems.  There were no 
indications of neck problems or neck 
treatment from discharge on November 9, 1986 
until January of 2007 noted in Dr. B[]'s 
notes.  Therefore, the above assessment of 
less than likely than not.  Concerning 
aggravation, this is a new question since 
there is no relationship to injuries 
documented in the service medical records at 
this time.  It also should be noted that the 
veteran has no significant acute flares 
resulting in increased further disability 
noted as by his own statement.  

In addition, the Board notes that while the June 2006 VA examiner 
opined that the bilateral should disorder and lumbar spine 
disability are not related because the shoulder disorder arose 
from anatomical and mechanical abnormalities, not from the lumbar 
region, an opinion in regard to the assertions of compensation 
resulting in more use than normal.  The Board notes that except 
as provided in 38 C.F.R. § 3.300(c), disability that is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  
This includes an increase in disability.  When aggravation of a 
veteran's nonservice-connected condition is proximately due to or 
the result of a service- connected condition, such veteran shall 
be compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The Court has held that once VA undertakes a duty to provide a 
medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any inability 
to obtain evidence sought (including a VA examination with 
medical opinion). See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), 
citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the 
Board's duty to return an inadequate examination report "if 
further evidence or clarification of the evidence ... is 
essential for a proper appellate decision").  As such, the Board 
finds that the examination report and opinion to be inadequate 
for a determination in regard to the matters on appeal.  Thus, an 
opinion should be obtained, stated in the positive or negative in 
the specific terms noted in paragraph number 2 below, in regard 
to whether a cervical spine disorder, a bilateral shoulder 
disorder or a right elbow disorder is related to service-
connected disability, or otherwise related to service.  

In addition, the Veteran is seeking service connection for 
sinusitis.  The June 2006 VA examiner noted in pertinent part, as 
follows:

There was documentation on Dr. [A]'s part of 
nasal septal deviation which the veteran 
related to a possibility of a broken nose, 
but he does not remember when that could have 
occurred.  With no history of fractured nose 
or trauma one would have to suspect a 
congenital abnormality at this point, and, 
therefore, less than likely than not that the 
sinus problems are related to problems in 
service at this time.

Next opinion is concerning aggravation.  The 
veteran had only two episodes in 1985.  No 
further episodes were noted or treatment 
until 2004.  Therefore, it is less than 
likely if not that the sinus problems were 
aggravated by service at this time.  

The Board notes that a veteran is considered to have been in 
sound condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at entrance 
into service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto and 
was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.304(b) (2010).  Essentially, to rebut 
the presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the disease 
or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 
16, 2003).  The opinion is inadequate as an opinion as to whether 
there is clear and unmistakable evidence that a nasal abnormality 
existed prior to service entrance and whether there is clear and 
unmistakable evidence that a preexisting nasal abnormality was 
not aggravated during service was not provided.  

The Court has held that once VA undertakes a duty to provide a 
medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any inability 
to obtain evidence sought (including a VA examination with 
medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), 
citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the 
Board's duty to return an inadequate examination report "if 
further evidence or clarification of the evidence ... is 
essential for a proper appellate decision").  As such, the Board 
finds that the examination report and opinion to be inadequate 
for a determination in regard to whether service connection for 
sinusitis is warranted.  Thus, an opinion should be obtained, 
stated in the positive or negative in the specific terms noted in 
paragraph number 3 below, in regard to sinusitis.  

The Board notes that service connection for tinnitus has been 
established, and a March 2007 VA treatment record notes that 
audiologic test results indicated a relationship between the 
Veteran's sinus symptoms and his hearing.  VA has an obligation 
to explore all legal theories, including those unknown to the 
Veteran, by which he or she might be awarded service connection 
for a claimed disability.  Schroeder v. West, 212 F.3d 1265, 
1269-71 (Fed. Cir. 2000).  Except as provided in 38 C.F.R. § 
3.300(c), disability that is proximately due to or the result of 
a service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2010).  When aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 

Lastly, the Veteran testified that there were additional relevant 
VA and/or private treatment records that have not been associated 
with the claims file.  Transcript at 5-6 (2010).  The AOJ should 
associate the identified records with the claims file, to the 
extent possible.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the identified VA 
and private treatment records identified at 
the hearing, as well as any up-to-date VA 
treatment records that have not been 
associated with the claims file.  All records 
obtained should be associated with the claims 
file.  

2.  The AOJ should schedule the Veteran for a 
VA examination to determine the nature and 
etiology of any disorders of the cervical 
spine, bilateral shoulders, and right elbow.  
The claims file must be made available for 
review in conjunction with the evaluation and 
the examiner's attention should be directed 
to this remand.  All necessary tests should 
be accomplished.  The AOJ should request that 
the examiner express and opinion, in the 
positive or negative, in terms of whether it 
is "more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that a cervical spine, bilateral shoulder, or 
right elbow disorder is caused or aggravated 
by service-connected disability or otherwise 
related, in part or in whole, to service.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

3.  The AOJ should return the claims file to 
the June 2006 VA examiner, if available; 
otherwise, another VA examiner.  The 
examiner's attention should be directed to 
this remand.  The AOJ should request that the 
VA examiner provide a medical opinion as to 
whether there is evidence that sinusitis (a) 
clearly and unmistakably (obvious and 
manifest) existed prior to service entrance 
and (b) whether any such disorder clearly and 
unmistakably (obvious and manifest) was not 
chronically worsened during service.  If the 
answer to either (a) or (b) above is 
negative, offer an opinion in terms of 
whether it is "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood) that sinusitis was shown 
during service or is otherwise related to 
service, to include the relevant in-service 
manifestations.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

4.  In light of the above, the claims should 
be readjudciated.  The AOJ should ensure all 
directives in this remand have been 
accomplished, to the extent possible, to 
include review of any VA medical opinion 
obtained for completeness and to ensure that 
a response to all questions posed has been 
provided, and if not, further development 
should be undertaken in that regard.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should be 
issued and the Veteran afforded a reasonable 
opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


